EXHIBIT 8.1 SUBSIDIARIES OF COSTAMARE INC. The following companies are subsidiaries of Costamare Inc. as of March 10, 2017. Name of Subsidiary Jurisdiction ofIncorporation Proportion ofOwnership Interest MERIN SHIPPING CO. Liberia 100% LYTTON SHIPPING CO. Liberia 100% NIGEL SHIPPING CO. Liberia 100% VENOR SHIPPING CO. Liberia 100% LEGE SHIPPING CO. Liberia 100% SIMS SHIPPING CO. Liberia 100% DENOR SHIPPING CO. Liberia 100% BURTON SHIPPING CO. Liberia 100% FLOW SHIPPING CO. Liberia 100% MERTEN SHIPPING CO. Liberia 100% RAY SHIPPING CO. Liberia 100% MIKO SHIPPING CO. Liberia 100% CORNAS SHIPPING CO. Liberia 100% MERA SHIPPING CO. Liberia 100% DOURO SHIPPING CO. Liberia 100% GRAPPA SHIPPING CO. Liberia 100% LANG SHIPPING CO. Liberia 100% DINO SHIPPING CO. Liberia 100% COSTIS MARITIME CORPORATION Liberia 100% CHRISTOS MARITIME CORPORATION Liberia 100% ACHILLEAS MARITIME CORPORATION Liberia 100% FASTSAILING MARITIME CO. Liberia 100% KALAMATA SHIPPING CORPORATION Liberia 100% NAVARINO MARITIME CORPORATION Liberia 100% MARINA MARITIME CORPORATION Liberia 100% COSTACHILLE MARITIME CORPORATION Liberia 100% ANGISTRI CORPORATION Liberia 100% TAKOULIS MARITIME CORPORATION Liberia 100% FANAKOS MARITIME CORPORATION Liberia 100% MARVISTA MARITIME INC. Liberia 100% SEA ELF MARITIME INC. Liberia 100% HONAKER SHIPPING COMPANY Liberia 100% CAPETANISSA MARITIME CORPORATION Liberia 100% WEST END SHIPPING CO. LTD Liberia 100% RENA MARITIME CORPORATION Liberia 100% ALEXIA TRANSPORT CORP. Liberia 100% CARAVOKYRA MARITIME CORPORATION Liberia 100% MARATHOS SHIPPING INC Liberia 100% BULLOW INVESTMENTS INC. Liberia 100% MONTES SHIPPING CO. Liberia 100% KELSEN SHIPPING CO. Liberia 100% MAS SHIPPING CO. Liberia 100% GUILDMORE NAVIGATION S.A. Liberia 100% VOLK SHIPPING CO. Liberia 100% URIZA SHIPPING S.A. Liberia 100% DAVIES SHIPPING CO. Liberia 100% ERIN SHIPPING CO. Liberia 100% BROOKES SHIPPING CO. Liberia 100% IDEA SHIPPING CO. Liberia 100% DOME SHIPPING CO. Liberia 100% RONDA SHIPPING CO. Liberia 100% Name of Subsidiary Jurisdiction ofIncorporation Proportion ofOwnership Interest ROYCE SHIPPING CO. Liberia 100% MABEL SHIPPING CO. Liberia 100% WARRICK SHIPPING CO. Liberia 100% CONVEY SHIPPING CO. Liberia 100% SIMONE SHIPPING CO. Liberia 100% MADELIA SHIPPING CO. Liberia 100% ADELE SHIPPING CO. Liberia 100% BASTIAN SHIPPING CO. Liberia 100% CADENCE SHIPPING CO. Liberia 100% EDITH SHIPPING CO. Liberia 100% DAINA SHIPPING CO. Liberia 100% GAVIN SHIPPING CO. Liberia 100% FAY SHIPPING CO. Liberia 100% HALEY SHIPPING CO. Liberia 100% IDRIS SHIPPING CO. Liberia 100% JODIE SHIPPING CO. Liberia 100% KAYLEY SHIPPING CO. Liberia 100% MANSEL SHIPPING CO. Liberia 100% NICKY SHIPPING CO. Liberia 100% ODETTE SHIPPING CO. Liberia 100% PERCY SHIPPING CO. Liberia 100% LEROY SHIPPING CO. Liberia 100% UNDINE SHIPPING CO. Liberia 100% TERANCE SHIPPING CO. Liberia 100% QUENTIN SHIPPING CO. Liberia 100% RAYMOND SHIPPING CO. Liberia 100% SANDER SHIPPING CO. Liberia 100% VIRNA SHIPPING CO. Liberia 100% VALLI SHIPPING CO. Liberia 100% WALDO SHIPPING CO. Liberia 100% JOYNER CARRIERS S.A. Liberia 100% LINDNER SHIPPING CO. Liberia 100% FINCH SHIPPING CO. Liberia 100% TIMPSON SHIPPING CO. Liberia 100% SPEDDING SHIPPING CO. Liberia 100% CAGNEY SHIPPING CO. Liberia 100% COSTAMARE VENTURES INC. Marshall Islands 100% CROY HOLDINGS INC. Marshall Islands 100% COSTAMARE PARTNERS GP LLC Marshall Islands 100% COSTAMARE PARTNERS LP Marshall Islands 100% COSTAMARE PARTNERS HOLDINGS LLC Marshall Islands 100%
